DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments, filed 1/11/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 1/11/2021 have been fully considered but they are not persuasive.

Applicant has argued:
Applicant submits that amended claim 1 and amended claim 15 are not substantial duplicates of each other. Claim 15 relates to a system rather than only the apparatus of claim 1. Moreover, claim 15, in contrast to claim 1, recite the communication modules being "located" at specific locations. Withdrawal of this allegation is respectfully requested.

This is not persuasive. While the preamble of claim 15 does state “A downhole data communication system for use in a well…” claim 15 states “the system comprising downhole data communication apparatus…” the remainder of the claim 15 is so close in content to claim 1 that they both cover the same thing. Assuming arguendo, claim 1 is allowed, claim 14, which depends from claim 1, includes only those limitation(s) Applicant has argued make claims 1 and 15 distinct from each other. 


Applicant respectfully disagrees with the Office Action's objection to "modulating means" with respect to claims 1-2 and 15. It is unclear what is being quoted by the Office Action when it states "the modulation means may comprise a downhole communication means etc, etc." … Claim 2 gives some examples of how the modulation means may function - control a power source, control a connection, control the impedance of the circuit.

This is not persuasive. It is unclear to the examiner how to address to the argument that Applicant disagrees with the rejection that the modulating means described in the specification is unclear while Applicant also argues “It is unclear what is being quoted by the Office Action when it states "the modulation means may comprise a downhole communication means…” The prior Office Action quotes and applies the definition and description of the modulating means from the specification as filed. 
Additionally, Applicant’s suggestion to read examples of how the modulating means may function does not address the deficiency of structure, and/or it would be improper to read limitations from a dependent claim into the independent claim.

Applicant has argued:
Communication by modulating cathodic protection currents is not disclosed, or even suggested, in Hudson '635. 
Whereas claim 3 (prior to the present amendment) recited that the first communication module which modulates the electric current that flows as a result of the cathodic protection system is located downhole, the Office Action cites downhole station 4 of Hudson '635 as disclosing claim 3. However, there is nothing in Hudson '635 to even suggest an apparatus which is suitable for use with cathodic protection currents. 
Firstly, there is no mention or suggestion of the use of a cathodic protection system in Hudson '635. To the contrary, column 8 lines 31-35 of Hudson '635 mentions the application of currents for signalling at much higher current levels than would be applied in cathodic protection. In particular, at lines 34-35, such high currents are discussed as a requirement for effective signalling.


The cited section of Hudson-635 states “Applying a positive bias to the structure tends to increase corrosion and applying a negative bias tends to cause hydrogen generation within the metallic structure.” Hudson-635 has described a cathode an anode without using the specific terms, cathode and anode generally known in the art. Anode - The electrode where galvanic reaction(s) generate electrons - negative ions are discharged and positive ions are formed. Corrosion occurs at the anode. Cathode - The electrode that receives electrons - positive ions are discharged, negative ions are formed. The cathode is protected from corrosion. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific current or current range) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued:
Amended independent claim 14 includes the downhole data communication apparatus of claim 1. Therefore, claim 14, and its dependent claims 16-23, are also allowable at least for the same reasons as claim 1.

This is not persuasive. Claim 14 is a dependent claim that depends from claim 1. Claim 14 was only amended to include the word “the” in line 1. It is unclear if Applicant intended to amend independent claim 15 to depend from claim 1.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Applicant has argued:
Hudson '208 too fails to disclose or even suggest the use of cathodic protection… Moreover, even if combined, Hudson '208 does not rectify the above identified deficiencies of Hudson '635.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 17-18, 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 includes the limitation(s) “The downhole communication apparatus according to claim 8… comprises an annular sealing device which is one of a packer and a packer.” It is unclear what structural differences exist between “a packer” and “a packer”
Claims 24-30 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claims 11-12, 17-18, 28 include, or depend from claims that include, the limitation(s) “in use”. The claims are system or apparatus claims. It is unclear if the 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Double Patenting
Applicant is advised that should claims 1, 11, 14 be found allowable, claims 15, 26-28 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-19, 21-22, 24, 26-30 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (US 6469635).

Regarding claim 1, Hudson teaches:
A downhole data communication apparatus (Hudson comprising at least 4) for use in a well installation having metallic structure provided with a cathodic protection system such that there is an electrical circuit comprising the metallic structure and an earth return around which an electrical current flows as a result of the cathodic protection system, the downhole data communication apparatus comprising: 
a first communication module (Hudson one of [inside 4] / [inside 3]) for location at a first location downhole (Hudson near corresponding one of 4/3) configured to modulate (Hudson corresponding to one of [comprising 41, 48] / [comprising 31, 32], 8:36-39) the electrical current at a first location so as to encode data; and 
a second communication module (Hudson other of 3/4) for location at a second location (Hudson near corresponding one of 3/4), spaced from the first location, and comprising a detector (Hudson corresponding one of 35/46) for detecting the effect of the modulation of the electrical current at the first location so as to extract said data. 

Regarding claim 2, Hudson teaches:
The downhole data communication apparatus according to 1 in which the first communication module is further configured to at least one of (Hudson 8:36-39): i) where the cathodic protection system is an impressed cathodic protection system, control a signal source of the impressed cathodic protection system to directly modulate the cathodic protection current applied to the metallic structure; ii) modify the connection 

Regarding claim 4, Hudson teaches:
The downhole data communication apparatus according to 1 wherein the second communication module is arranged for location downhole (Hudson near 4). 

Regarding claim 5, Hudson teaches:
The downhole data communication apparatus according to 1 comprising a sensor module (Hudson at least one of 43, 44, 45) for sensing at least one parameter, wherein the first communication module is arranged for sending data encoding readings from the sensor module towards the second communication module. 

Regarding claim 6, Hudson teaches:
The downhole data communication apparatus according to 5 wherein the sensor module comprises a pressure sensor (Hudson 45). 

Regarding claim 7, Hudson teaches:
The downhole data communication apparatus according to 1 wherein the second communication module is arranged for providing second data (Hudson 5:54-6:39) to a downhole device (Hudson 4) in dependence on first data received by the second communication module from the first communication module. 

Regarding claim 8, Hudson teaches:
The downhole data communication apparatus according to 7, wherein the downhole device comprises at least one of (Hudson at least one of 43, 44, 45): a downhole sensor; a downhole actuator; an annular sealing device; a valve; a downhole communication module. 

Regarding claim 9, Hudson teaches:
The downhole data communication apparatus according to 8, wherein the valve comprises at least one of: a subsurface safety valve; a bore flow control valve; a bore to annulus valve; an annulus to annulus valve; a bore to pressure compensation chamber valve; an annulus to pressure compensation chamber valve; a through packer or packer bypass valve. 
Note: Claim 9 includes only limitation(s) directed toward optional limitations of a claim from which it depends, as the optional limitations are not required, limitations further limiting the optional structure are also not required. For example, prior art reading on the generically recited downhole communication module in claim 8 will still read on claim 9. Claim 9 includes only limitations related to an optional valve, therefore prior art without a valve teaching downhole communication module of claim 8 would still read on claim 9.

Regarding claim 10, Hudson teaches:
The downhole data communication apparatus according to 1 wherein at least one of the first and second communication modules comprises a communications (Hudson multiple 4, 10:18-36) for location downhole in a well and arranged for communicating with a first device (Hudson multiple 4, 10:18-36) beyond the well head using a communication channel (Hudson comprising at least 48) which is wireless at least through the well head and arranged for communicating with second device (Hudson 10:18-36) located in the well and thus below the well head such that the communications repeater (Hudson 10:18-36) may being operable as a repeater between the first and second devices, the first device being on an opposite side of the well head than the second device. 

Regarding claim 11, Hudson teaches:
The downhole data communication apparatus according to 1 comprising a downhole electrical power harvesting module (Hudson comprising 48, shown in Fig. 9) arranged for electrical connection between two spaced locations (Hudson above and below IJ in Fig. 9) in a well installation (Hudson near 1, 2)  and comprising an electrical circuit (Hudson comprising at least 91, 92 in Fig. 9) arranged for harvesting electrical energy, in use, from a potential difference between the spaced locations, used for harvesting, which acts as an input voltage, the harvesting module being arranged for supplying power to at least one component (Hudson 91) of the communication apparatus. 

Regarding claim 12, Hudson teaches:
The downhole data communication apparatus according to 11 in which the first communication module (Hudson 4) is arranged for controlling the load generated by the (Hudson one of 2, 2b) at a signalling location (Hudson near 4). 

Regarding claim 13, Hudson teaches:
The downhole data communication apparatus according to 11 wherein the harvesting module is arranged to harvest electrical energy from dc currents (Hudson 2:56-57). 

Regarding claim 14, Hudson teaches:
A downhole data communication system comprising the downhole data communication apparatus according to 1 located in a well installation (Hudson Fig. 1) having metallic structure provided with a cathodic protection (Hudson 8:36-39). 

Regarding claim 15, Hudson teaches:
A downhole data communication system (Hudson comprising at least 4) for use in a well installation having metallic structure provided with a cathodic protection system such that there is an electrical circuit comprising the metallic structure and an earth return around which an electrical current flows as a result of the cathodic protection system, the system comprising downhole data communication apparatus comprising: 
a first communication module (Hudson one of [inside 4] / [inside 3]) located at a first location downhole (Hudson near corresponding one of 4/3) and being (Hudson corresponding to one of [comprising 41, 48] / [comprising 31, 32]) modulate the electrical current at the first location so as to encode data; and 
a second communication module (Hudson other of 3/4) located at a second location (Hudson near corresponding one of 3/4), spaced from the first location, and comprising a detector (Hudson corresponding one of 35/46) for detecting the effect of the modulation of the electrical current at the first location so as to extract said data. 

Regarding claim 16, Hudson teaches:
The downhole data communication system according to claim 14, wherein the well is a subsea well (Hudson 1:7-8). 

Regarding claim 17, Hudson teaches:
The downhole data communication system according to claim 14 wherein the apparatus comprises a downhole electrical power harvesting module (Hudson comprising 48, shown in Fig. 9) electrically connected between two spaced locations (Hudson above and below IJ in Fig. 9) in the well installation and comprising an electrical circuit (Hudson comprising at least 91, 92 in Fig. 9) arranged for harvesting electrical energy, in use, from a potential difference between the spaced locations, used for harvesting, which acts as an input voltage, the harvesting module being arranged for supplying power to at least one component (Hudson 91) of the communication apparatus. 

Regarding claim 18, Hudson teaches:
(Hudson near IJ, along 2, 2b; between 3, 4). 

Regarding claim 19, Hudson teaches:
The downhole data communication system according to claim 17 wherein there is an uninterrupted current flow path (Hudson near 91) between the spaced locations, used for harvesting, which is at least partly via the metallic structure. 

Regarding claim 21, Hudson teaches:
The downhole data communication system according to claim 14 comprising a pressure sensor (Hudson 45) arranged for monitoring the reservoir pressure of the well. 

Regarding claim 22, Hudson teaches:
The downhole data communication system according to claim 14 comprising a pressure sensor (Hudson 45) arranged for monitoring the pressure in an annulus of the well. 

Regarding claim 24, Hudson teaches:
The downhole communication apparatus according to claim 8, wherein the downhole device comprises a downhole communication module which is one of (Hudson 4, 10:18-36) a transceiver and a repeater.

Regarding claim 26, Hudson teaches:
A downhole well installation comprising: a downhole metallic structure (Hudson one of 2, 2b) provided with a cathodic protection system (Hudson 8:36-39), such that there is an electrical circuit comprising the metallic structure and an earth return around which a cathodic protection electrical current flows as a result of the cathodic protection system, and a downhole data communication apparatus according to claim 1, with the first communication module provided downhole (Hudson 4) in the well installation and arranged for (Hudson 8:36-39) modulating said cathodic protection electrical current which flows as a result of the cathodic protection system.

Regarding claim 27, Hudson teaches:
A downhole well installation comprising: a downhole metallic structure (Hudson one of 2, 2b) provided with a cathodic protection system (Hudson 8:36-39), such that there is an electrical circuit comprising the metallic structure and an earth return around which a cathodic protection electrical current flows (Hudson 8:30-39) as a result of the cathodic protection system, and a downhole data communication apparatus (Hudson comprising at least 4), the downhole data communication apparatus comprising: a first communication module located at a first location (Hudson near 4) downhole in the well installation and being configured for modulating the cathodic protection electrical current at the first location so as to encode data; and a second communication module located at a second location (Hudson near 3), spaced from the first location, and comprising a (Hudson 3) for detecting the effect of the modulation of the cathodic protection electrical current at the first location so as to extract said data.

Regarding claim 28, Hudson teaches:
A downhole data communication apparatus (Hudson comprising at least 4) for use in a well installation (Hudson Fig. 1) having metallic structure provided with a cathodic protection system (Hudson 8:30-39) such that there is an electrical circuit comprising the metallic structure and an earth return around which an electrical current flows as a result of the cathodic protection system, the downhole data communication apparatus comprising: a first communication module (Hudson one of [inside 4] / [inside 3]) for location at a first location downhole and being configured for modulating the cathodic protection electrical current at a first location (Hudson one of 4 / 3) so as to encode data; a second communication module (Hudson other of 3/4) located at a second location (Hudson near corresponding one of 3/4), spaced from the first location, and comprising a detector (Hudson corresponding one of 35/46) for detecting the effect of the modulation of the cathodic protection electrical current at the first location so as to extract said data; and a downhole electrical power harvesting module (Hudson comprising 48, shown in Fig. 9) arranged for electrical connection between a pair of spaced locations (Hudson above and below IJ in Fig. 9) in the well installation and comprising an electrical circuit (Hudson comprising at least 91, 92 in Fig. 9) arranged for harvesting electrical energy, in use, from a potential difference between the pair of spaced locations caused by the cathodic protection electrical current (Hudson 8:30-39), which potential difference acts as an input voltage, the 

Regarding claim 29, Hudson teaches:
A downhole data communication apparatus (Hudson comprising at least 4) for use in a well installation (Hudson Fig. 1) having metallic structure provided with a cathodic protection system (Hudson 8:30-39) such that there is an electrical circuit comprising the metallic structure and an earth return around which an electrical current flows as a result of the cathodic protection system, the downhole data communication apparatus comprising: a first communication module (Hudson one of [inside 4] / [inside 3]) for location at a first location downhole and being configured for modulating the cathodic protection electrical current at a first location (Hudson one of 4 / 3) so as to encode data; a second communication module (Hudson other of 3/4) located at a second location (Hudson near corresponding one of 3/4), spaced from the first location, and comprising a detector (Hudson corresponding one of 35/46) for detecting the effect of the modulation of the cathodic protection electrical current at the first location so as to extract said data; and a downhole electrical power harvesting module (Hudson comprising 48, shown in Fig. 9) arranged for electrical connection between a pair of spaced locations (Hudson above and below IJ in Fig. 9) in the well installation and comprising an electrical circuit (Hudson comprising at least 91, 92 in Fig. 9) arranged for harvesting electrical energy, in use, from a potential difference between the pair of spaced locations caused by the cathodic protection electrical current (Hudson 8:30-39), which potential difference acts as an input voltage, the (Hudson 4) being arranged for controlling the load generated by the harvesting module to cause said modulation of the electric current in the metallic structure at said first location (Hudson near 4).

Regarding claim 30, Hudson teaches:
A downhole well installation (Hudson Fig. 1) comprising: a downhole metallic structure (Hudson one of 2, 2b) provided with a cathodic protection system (Hudson 8:30-39), such that there is an electrical circuit comprising the metallic structure and an earth return around which a cathodic protection electrical current flows (Hudson 8:30-39) as a result of the cathodic protection system, and a downhole data communication apparatus incorporating metallic structure (Hudson comprising at least 4) provided, the downhole data communication apparatus comprising: 
a first communication module (Hudson one of [inside 4] / [inside 3]) for location at a first location downhole and being configured for modulating the cathodic protection electrical current at a first location (Hudson one of 4 / 3) so as to encode data; a second communication module (Hudson other of 3/4) located at a second location (Hudson near corresponding one of 3/4), spaced from the first location, and comprising a detector (Hudson corresponding one of 35/46) for detecting the effect of the modulation of the cathodic protection electrical current at the first location so as to extract said data; and a downhole electrical power harvesting module (Hudson comprising 48, shown in Fig. 9) arranged for electrical connection between a pair of spaced locations (Hudson above and below IJ in Fig. 9) in the well installation and (Hudson comprising at least 91, 92 in Fig. 9) arranged for harvesting electrical energy, in use, from a potential difference between the pair of spaced locations caused by the cathodic protection electrical current (Hudson 8:30-39), which potential difference acts as an input voltage, the harvesting module being arranged for supplying power to the first communication module, and the first communication module (Hudson 4) being arranged for controlling the load generated by the harvesting module to cause said modulation of the electric current in the metallic structure at said first location (Hudson near 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Hudson-208 (US 20140218208).

Regarding claim 20, Hudson teaches:
The downhole data communication system according to claim 14, but does not expressly state: wherein at least one of the first communication module and the second communication module is located in an enclosed annulus of the well. 

A downhole data communication system located in a well installation (Hudson-208 Figs. 1-2) having metallic structure (Hudson-208 13/12) provided with a cathodic protection (Hudson-208 Abstract) wherein at least one of (Hudson-208 51) the first communication module and the second communication module is located in an enclosed annulus (Hudson-208 between 12/13) of the well. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Hudson to include locating at least one communication module within an enclosed annulus in order to allow effective placement in a well with high brine content as it is known that using casing as a communication line in high brine environments results in unsatisfactory communication due to brine conductivity. Hudson 3:10-15.

Regarding claim 23, Hudson teaches:
The downhole data communication system according to claim 14 including having a pressure sensor (Hudson 45) but does not expressly state: the pressure sensor arranged for monitoring the pressure in an enclosed annulus of the well.
Hudson-208 teaches:
A downhole data communication system located in a well installation (Hudson-208 Figs. 1-2) having metallic structure (Hudson-208 13/12) provided with a cathodic protection (Hudson-208 Abstract) wherein at least one of (Hudson-208 51) the first communication module and the second communication module is located in an (Hudson-208 between 12/13) of the well and monitoring and a permanent downhole gauge (Hudson-208 3). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Hudson to include locating at least one communication module and sensor package within an enclosed annulus in order to allow effective placement in a well with high brine content as it is known that using casing as a communication line in high brine environments results in unsatisfactory communication due to brine conductivity, including gauges inside the enclosed annulus would allow the operator to monitor the annulus for leaks.  Hudson 3:10-15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674